 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JAMALL BAKER,

 9                             Plaintiff,                 Case No. C17-1678-RSL-MAT

10          v.                                            ORDER GRANTING EXTENSION OF
                                                          TIME TO FILE JOINT STATUS
11   JERALD GRANT, et al.,                                REPORT

12                             Defendants.

13

14          Plaintiff, who is now proceeding pro se, and defendants have both filed motions asking

15   for an extension of time to file the joint status report that was due December 19, 2029. Finding

16   good cause, the Court GRANTS the parties’ motions (Dkts. 117, 120) and orders them to file a

17   joint status report on or before January 31, 2020. The Clerk is directed to send copies of this

18   order to the parties and to the Honorable Robert S. Lasnik.

19          Dated this 30th day of December, 2019.

20

21                                                        A
                                                          Mary Alice Theiler
22                                                        United States Magistrate Judge

23


     ORDER GRANTING EXTENSION OF
     TIME TO FILE JOINT STATUS REPORT
     -1
